Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/30/2019, 09/30/2019, 12/07/2020 & 04/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to as ineligible under subject eligibility test. In the Subject Matter Eligibility Test for Products and Processes (Federal Register, Vol. 79, No. 241, dated Tuesday, December 16, 2014, page 74621), step 1, the claimed invention is a process, machine, manufacture or composition of matter. Also, see revised guidance 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019.
Claims 1, 10 & 17
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “training a deep CNN on an annotated source image domain; and adapting the deep CNN to a new target image domain without requiring new annotations by determining domain agnostic features that map from the annotated source image domain and a target image domain to a joint latent space and using the domain agnostic features to map the joint latent space to annotations for the target 15image domain.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  This claim comprises a “one or more processors and a non-transitory computer-readable medium”.  However, Enfish v. Microsoft in concluding that “the claims were not directed to an abstract idea, the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory”. As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2.
Dependent Claims
As to claims 2-9, 11-16 & 18-23, these claims are allowed due to their dependence on claims 1, 10 & 17 and are allowed for the same reasons.


CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-18 & 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over
Nariyambut Murali et al. (U.S. Publication 2017/0206434) in view of MUREZ et al. (Image to Image Translation for Domain Adaptation) (December 2017)
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claims 1, 10 & 17, Nariyambut Murali discloses a system for adapting a deep convolutional neural network (CNN), the system comprising: one or more processors and a non-transitory computer-readable medium having executable instructions encoded thereon such that when executed, the one or more processors perform operations of:  10training a deep CNN on an annotated source image domain; (See Abstract, Fig. 2-10 & Companion disclosure wherein a system comprising a processor set configured to train a first convolution neural network (CNN) and a second (CNN) with a down sampled training set multiple, labeled, down-sampled versions of images of objects in a class characterizing a classified object, and high resolution training set comprising multiple, labeled, high-fidelity, versions of objects in the class)
Nariyambut Murali is silent to adapting the deep CNN to a new target image domain without requiring new annotations by determining domain agnostic features that map from the annotated source image domain and a target image domain to a joint latent space and using the domain agnostic features to map the joint latent space to annotations for the target 15image domain.
However, MUREZ’s discloses adapting the deep CNN to a new target image domain without requiring new annotations by determining domain agnostic features that map from the annotated source image domain and a target image domain to a joint latent space and using the domain agnostic features to map the joint latent space to annotations for the target 15image domain. (Sections 1 & 3 discloses the features of training a CNN based on such synthetic data, applying it to real-world images, finding a joint latent space Z, for source and target domains, X and Y, where representations are domain agnostic, defining mappings from source and target domains to the latent space, mapping latent space to labels/annotations, and taking the features in the latent space to the source and target domains)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nariyambut Murali’s disclosure to include the above limitations in order to allow for deep neural networks trained on a source domain to be tested on a different target domain without requiring any training annotations in the target domain. (See Abstract)
As to claims 2, 11 & 18, Nariyambut Murali in view of MUREZ discloses everything as disclosed in claims 1, 10 & 17. In addition, MUREZ discloses wherein the joint latent space is invariant to any structured noise variations between the annotated source image domain and the target image domain. (Section 3 discloses latent space Z is domain agonistic, preserves the core information of the target and source images and discards the structured noise)
As to claims 4, 13 & 20, Nariyambut Murali in view of MUREZ discloses everything as disclosed in claims 1, 10 & 17. In addition, MUREZ discloses wherein the joint latent space is regularized by a plurality of auxiliary networks and loss functions. (See Section 3 wherein a variety of auxillary networks and losses are introduced to help regularize the latent space and achieve robust performance)
As to claims 5, 14 & 21, Nariyambut Murali in view of MUREZ discloses everything as disclosed in claims 1, 10 & 17. In addition, MUREZ discloses where in using the domain agnostic representations to map the joint latent space to annotations for the target image 30domain, the one or more processors further perform operations of:  26/32using an adversarial setting in which a discriminator tries to classify if a domain agnostic feature in the joint latent space was generated from the annotated source image domain or the target image domain; and optimizing a cross entropy loss function that is defined as a number of correct 5classifications of the discriminator. (See Section 3 wherein adversarial settings in which a discriminator tries to classify if a feature in the latent space Z was generated from domain X or Y, and defining the loss function as the certainty of the discriminator)
As to claims 6, 15 & 22, Nariyambut Murali in view of MUREZ discloses everything as disclosed in claims 1, 10 & 17. In addition, MUREZ discloses where in using the domain agnostic representations to map the joint latent space to annotations for the target image domain, the one or more processors further perform operations of:  10encoding an image from its actual domain to the joint latent space via an encoder, wherein the actual domain is one of the annotated source image domain and the target image domain; decoding the image to the other domain via a decoder, wherein the other domain is the other of the annotated source image domain and the target image domain, such 15that a synthetic image is generated; and identifying if the synthetic image belongs to the actual domain or the other domain. (See Section 3 wherein an image from a target (source) domain is first encoded to the latent space and then decoded to the source (target) domain to generate a fake ‘translated’ image, and discriminators are defined to identify if an image is ‘fake’ (generated from the other domain) or ‘real’ (belonged to the actual domain)
As to claims 7, 16 & 23, Nariyambut Murali in view of MUREZ discloses everything as disclosed in claims 6, 15 & 22. In addition, MUREZ discloses wherein the one or more processors further 20perform operations of: encoding the synthetic image back to the joint latent space; and decoding the synthetic image back to its actual domain. (See Section 3 wherein the ‘fake’ images generated in the translation loss are encoded back to the latent space and then decoded back to their original space) 
As to claim 8, Nariyambut Murali in view of MUREZ discloses everything as disclosed in claim 1. In addition, Nariyambut Murali discloses wherein a device is controlled based on the 25annotations for the target image domain. (See [0118])
As to claim 9, Nariyambut Murali in view of MUREZ discloses everything as disclosed in claim 8. In addition, Nariyambut Murali discloses wherein the device is a mechanical component of an autonomous vehicle. (See [0118])
CONCLUSION
No prior art has been found for claims 3, 12 & 19 in their current forms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661